FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                       UNITED STATES COURT OF APPEALS February 28, 2012
                                                                    Elisabeth A. Shumaker
                                      TENTH CIRCUIT                     Clerk of Court



 UNITED STATES OF AMERICA,
                Plaintiff–Appellee,                           No. 11-1252
           v.                                      (D.C. No. 1:10-CR-00225-JLK-1)
 MARCUS SLETTEN,                                             (D. Colorado)
                Defendant–Appellant.


                              ORDER AND JUDGMENT*


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


       After examining Defendant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This

case is therefore ordered submitted without oral argument.

       Defendant Marcus Sletten appeals the substantive reasonableness of his sentence.

Defendant pled guilty to possession of child pornography in violation of 18 U.S.C. §

2252A(a)(5)(B). The district court calculated an offense level of thirty-three and a

criminal history category II, which translated to a Sentencing Guidelines recommendation

of 151-188 months. Since the maximum prison term under § 2252A(a)(5)(B) is ten years,


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Defendant’s guideline sentence was 120 months under U.S.S.G. § 5G1.1(a). Defendant

filed a motion requesting a below-guideline sentence of 60 months. The district court

sentenced Defendant to 100 months. Defendant appeals.

       We review the reasonableness of sentencing decisions, “whether inside, just

outside, or significantly outside the Guidelines range[,] under a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). “A district court

abuses its discretion when it renders a judgment that is arbitrary, capricious, whimsical, or

manifestly unreasonable.” United States v. Huckins, 529 F.3d 1312, 1317 (10th Cir.

2008) (quotation marks and citation omitted). Defendant does not challenge the

procedural reasonableness of his sentence in this appeal—only the substantive

reasonableness. Substantive reasonableness addresses “whether the length of the

sentence is reasonable given all the circumstances of the case in light of the factors set

forth in 18 U.S.C. § 3553(a).” United States v. Verdin-Garcia, 516 F.3d 884, 895 (10th

Cir. 2008) (quotation marks omitted). Because the 100-month sentence is a below-

guidelines sentence, we accord it a presumption of reasonableness in reviewing

Defendant’s claim that it is too harsh. See United States v. Balbin-Mesa, 643 F.3d 783,

788 (10th Cir. 2011).

       Defendant argues the length of his sentence is unreasonable under 18 U.S.C. §

3553(a). Defendant emphasizes he was charged with merely possessing child

pornography—not with producing it. In light of his abusive childhood and his need for

correctional treatment, he argues that a 100-month sentence is more than reasonably

                                             -2-
necessary to promote respect for the law, provide just punishment, and deter future crime.

See 18 U.S.C. § 3553(a).

       Defendant made these arguments before the district court. The district court also

heard the following: (1) Defendant possessed over 2,200 images of child pornography on

his computers1; (2) Defendant had been sharing child pornography online for at least two

years; (3) Defendant’s online account made over seventeen gigabytes—over 20,000

files—of child pornography available for others to download; (4) Defendant had engaged

in online chats promoting the sexual abuse of children; and (5) Defendant had bragged

about sexual relations with a thirteen-year-old boy and had expressed his desire to be

sexually active with children. In light of all of the circumstances of this case, Defendant

has not persuaded us his sentence is arbitrary, capricious, or in any way unreasonable.

       Accordingly, we AFFIRM Defendant’s conviction and sentence.



                                                   ENTERED FOR THE COURT



                                                   Monroe G. McKay
                                                   Circuit Judge




       1
        We see no need to describe in detail these reprehensible images of pre-pubescent
and adolescent children.

                                             -3-